Citation Nr: 0933743	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  08-08 660	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for a bilateral eye 
disability. 

2. Entitlement to service connection for hemorrhoids. 

3. Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1965 to July 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  

In May 2009, the Veteran submitted additional evidence, 
pertaining to the claim of service connection for a bilateral 
eye disability and waived the right to have the evidence 
initially considered by the RO. 

The claim of service connection for residuals of a right knee 
injury is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1. A bilateral eye disability, macular degeneration, was not 
affirmatively shown to have been present during service, and 
macular degeneration first diagnosed after service is not 
related to an injury, disease, or event of service origin. 

2. Hemorrhoids have not been shown since service or 
currently. 




CONCLUSIONS OF LAW

1. A bilateral eye disability, macular degeneration, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309 
(2008). 

2. Hemorrhoids were not incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice is to be provided before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided with pre-adjudication VCAA notice by letter, 
dated in August 2007.  The notice included the type of 
evidence needed to substantiate the claims, namely, evidence 
of an injury or disease or event, causing an injury or 
disease, during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the general provisions for the 
effective date of a claim and for the degree of disability 
assignable.

As for the content and timing of the VCAA notice, the 
documents complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of a claim for service 
connection).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained the service treatment 
records, VA records, private medical records, and records of 
the Social Security Administration. 



On the claim for service connection for a bilateral eye 
disability, the Secretary of Veterans Affairs must obtain a 
VA medical opinion when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2008).

As for element 1, there is competent evidence of current 
disability.  As for element 2, there is no evidence 
establishing that an event, injury, or disease occurred in 
service, resulted in macular degeneration.  As element 2, is 
not satisfied, VA is not required to afford the Veteran a VA 
examination or to obtain a medical opinion. 

The Veteran was provided a VA examination in conjunction with 
his claim for service connection for hemorrhoids. 

As there is no indication of the existence of additional 
evidence to substantiate the claims the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The service treatment records show that on entrance 
examination the Veteran's right eye uncorrected distant and 
near visual acuity was 20/400 with correctable distant vision 
and near visual acuity of 20/25; in the left eye uncorrected 
distant and near visual acuity was 20/400 with correctable 
distant vision and near visual acuity of 20/40.  The Veteran 
indicated that he wore glasses. 

In March 1968, the Veteran complained that on awakening he 
could hardly open his eyes.  The pertinent finding was 
infected conjunctivae, and the impression was an allergic 
reaction. 

In April 1968, the Veteran had a small internal hemorrhoid.

On separation examination, the Veteran gave a history of eye 
trouble.  The examiner noted that the Veteran had glasses for 
bilateral myopia, astigmatism, and amblyopia.  On 
examination, right and left eye uncorrected distant visual 
acuity was 20/200 with correctable distant vision of 20/25.  
Right and left eye correctable near vision was 20/20.  The 
Veteran denied piles or rectal disease. 

On examination for enlistment in the Reserves in August 1975 
the Veteran's correctable distant vision was 20/70 in the 
right eye and 20/100 in the left. It was noted that he wore 
glasses.  The Veteran denied piles or rectal disease.  On 
quadrennial examination in April 1978, the Veteran's 
uncorrected distant visual acuity was 20/200 in each eye, 
correctable to 20/20 in each eye. His uncorrected near visual 
acuity was 20/70 in each eye, correctable to 20/20 in each 
eye.  The Veteran denied piles or rectal disease. 

After service, VA records from 2000 to 2009 show that on eye 
examination in March 2005 the macula in each eye was normal.  
In August 2006, no eye pathology was found.  In June 2007, 
there was a questionable old macular scar in the right eye. 
and early retinal pigment epithelium changes in the left eye.  

In June 2007, the Veteran complained of hemorrhoids.  The 
examination was negative. 

On VA rectal examination in January 2008, there was currently 
no clinical evidence or objective findings of hemorrhoids. 



In February 2009, the Veteran testified that he had worn 
glasses before service and that he first sought treatment 
after service in 1974 and his current problem was tearing.  
The Veteran also testified that he was given medication for 
hemorrhoids in service and he had first sought postservice 
treatment in 1971.  

In March 2009, a private physician stated that the Veteran 
had macular degeneration. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Analysis

Bilateral Eye Disability 

The service treatment records show that the Veteran entered 
service wearing glasses for refractive error, namely, myopia, 
astigmatism, and amblyopia.  Refractive errors are not 
diseases or injuries within the meaning of applicable 
legislation for which service connection may be granted.  38 
C.F.R. § 3.303(c).  Terry v. Principi, 340 F.3d 1378, (Fed. 
Cir. 2003) (The United States Court of Appeals for the 
Federal Circuit upheld the validity of 38 C.F.R. § 3.303(c), 
which excludes refractive error of the eyes from the terms of 
injury and disease, as a permissible construction of statutes 
governing veterans disability benefits.).   

The service treatment records do not affirmatively show that 
the current macular degeneration had onset during service and 
service connection is not established under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(a).  The service treatment 
records do show that the Veteran was treated for 
conjunctivitis, which is an infection of the lining of the 
eyelids, but there was no worsening of the Veteran's visual 
acuity during service, when comparing uncorrected visual 
acuity at entrance and on separation examination.  

And there is no evidence either contemporaneous with or after 
service that macular degeneration was noted, that is, 
observed during service, and the principles of service 
connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b), do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

As for service connection based on an initial diagnosis after 
service under 38 C.F.R. § 3.303(d), macular degeneration is 
not a condition under case law where lay observation has been 
found to be competent to establish a diagnosis or the 
presence of the disability, therefore the determination as to 
the diagnosis or presence of the disability is medical in 
nature, that is, not capable of lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

In this case, the diagnosis of macular degeneration requires 
medical training.  For this reason, the Board determines that 
macular degeneration is not a simple medical condition that a 
lay person is competent to identify as a lay person is not 
qualified through education, training, or experience to make 
a diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  

Although the Veteran is not competent to declare that he has 
macular degeneration, he is competent to describe the 
symptoms affecting vision.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994) (Lay testimony is competent with regard to 
symptoms of an injury or illness, but not that the veteran 
had a particular injury or illness.). 

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, or there is a 
question of medical causation, that is, medical evidence of 
an association or link between macular degeneration, first 
diagnosed after service, and an injury, disease, or event in 
service, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation or one that 
is not a simple medical condition, or on medical causation, 
where a lay assertion on medical causation is not competent 
evidence.  

For this reason, the Board rejects the Veteran's statements 
and testimony as competent evidence to establish the presence 
of macular degeneration during service and to relate the 
current macular degeneration to an event, injury, or disease 
of service origin.

And in the absence of credible evidence of continuity of 
symptomatology or medical evidence, suggesting a nexus that 
is too equivocal or lacking in specificity to support a 
decision on the merits, there is no possible association of 
macular degeneration with service, and VA is no required to 
provide a medical examination or obtain a medical opinion 
under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

As the Board may consider only competent independent medical 
evidence to support its findings as to a question involving a 
medical diagnosis, which is not capable of lay observation or 
one that is not a simple medical condition, or there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, and as there is 
no favorable medical evidence to support the claim, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).



Hemorrhoids

That the Veteran was treated for a hemorrhoid in service 
alone is not enough to establish service connection, there 
must be a current disability due to hemorrhoids. Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  

As the service treatment records lacked the documentation of 
the combination of manifestations sufficient to identify a 
permanent disability as there was an isolated finding and the 
Veteran denied rectal disease on separation examination and 
sufficient observation to establish chronicity during 
service, and as chronicity in service was not adequately 
supported by the service treatment records, then service 
connection may be established with a showing of continuity of 
symptomatology after service under 38 C.F.R. § 3.303(b). 

Here, the evidence of continuity fails not because of the 
lack of medical documentation, rather the assertions of 
continuity are not credible and less probative than the 
negative evidence, that is, the Veteran's denial of rectal 
disease on separation examination, on examinations in 1975 
and in 1978, in VA records from 2000 to 2007, and on VA 
examination in 2008.  

As for service connection based on an initial diagnosis after 
service under 38 C.F.R. § 3.303(d), hemorrhoids is not a 
condition under case law where lay observation has been found 
to be competent to establish a diagnosis or the presence of 
the disability, therefore the determination as to the 
diagnosis or presence of the disability is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).



Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

In this case, the diagnosis of hemorrhoids requires medical 
training.  For this reason, the Board determines that 
hemorrhoids is not a simple medical condition that a lay 
person is competent to identify as a lay person is not 
qualified through education, training, or experience to make 
a diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  

Although the Veteran is not competent to declare that he has 
hemorrhoids, he is competent to describe the symptoms.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (Lay testimony is 
competent with regard to symptoms of an injury or illness, 
but not that the veteran had a particular injury or 
illness.). 

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation or one that 
is not a simple medical condition.  



For this reason, the Board rejects the Veteran's statements 
and testimony as competent evidence to establish the presence 
of current hemorrhoids.

As the Board may consider only competent independent medical 
evidence to support its finding as to a question involving a 
medical diagnosis, which is not capable of lay observation or 
one that is not a simple medical condition, and as there is 
no favorable medical evidence to support the claim as 
hemorrhoids were not found on VA examination in 2008, and in 
the absence of proof of a present disability, there can be no 
valid claim, Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), the preponderance of the evidence is against the 
claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral eye disability, macular 
degeneration, is denied.

Service connection for hemorrhoids is denied. 


REMAND

VA records in May 2001 show that the Veteran had severe 
arthritis of the knees.  In 2007, he had a total right knee 
replacement. 

The Veteran testified that he had no pre-service knee 
problems, but that during service, at jump school in Ft. 
Benning, Georgia, in 1965, he injured his right knee in a 
jump off of a 250 foot high tower. He was treated for that 
injury at the jump school medical clinic, not the hospital, 
but records from the dispensary were not associated with the 
service treatment records.  He stated that after the initial 
injury at Ft. Benning, he had also reinjured the right knee 
at Ft. Lee and was told that he had sustained a sprain, but 
no X-rays were taken.  He also stated that after service he 
sought treatment in 1971 while working for the federal 
government and sought treatment at a Naval shipyard in 
Charleston. 

In light of the foregoing, the Board determines that further 
development is needed before deciding the claim on the 
merits. 

Accordingly, the claim for service connection for residuals 
of a right knee injury is remanded for the following action. 

1.  Request in-patient records from the 
medical facility at Fort Benning, Georgia 
for treatment of knee injury from July 
1965 to July 1966 and the medical 
facility at Fort Lee, Virginia for 
treatment of a knee injury over the same 
period, that is, from July 1965 to July 
1966. 
If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).  

2.  Ask the Veteran where he was treated 
in 1971 and to submit any private medical 
records of treatment of a right knee 
disability before 2000 or he can 
authorize VA to obtain any private 
medical records on his behalf.  If the 
Veteran identifies VA records or records 
of another Federal agency, obtain the 
records. 

3.  Only if there is additional evidence 
of a right knee injury in service or 
evidence of continuity, afford the 
Veteran a VA examination to determine 
whether it is as likely as not that 
arthritis, show in 2001, is consistent 
with the established knee injury in 
service. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  


Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder should be made 
available to the examiner for review.

4.  After the requested development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


